DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

4.	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 15/607,006 (or ‘006) in view of the following reasons.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, this claim is similar as claim 1 of the ‘006.
	As for claim 2, this claim is similar to claim 2 of the ‘006.	
	As for claim 3, this claim is similar to claim 3 of the ‘006.	
As for claim 4, this claim is similar to claim 4 of the ‘006.	
	As for claim 5, this claim is similar to claim 5 of the ‘006.	
As for claim 6, this claim is similar to claim 6 of the ‘006.	
As for claim 7, this claim is similar to claim 7 of the ‘006.	
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 8, 13, and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly  the concept of claim limitation of “a first query processor to obtain a first hash key, first qualifier data and first
value data associated with the first hash key in response to a first query of a first table, the first value data including a second hash key and a third hash key both representative of a first reference media, the second hash key preceding the first hash key in time and the third hash key following the first hash key in time; a candidate qualifier to use the first value data to prequalify the first hash key as a candidate for subsequent signature processing associated with a first site signature, the candidate qualifier to: determine prequalification of the first hash key is successful in response to a determination that the second hash key matches a second site signature preceding the first site signature in time and that the third hash key matches a third site signature following the first site signature in time; and determine the prequalification of the first hash key is unsuccessful in response to a determination that at least one of the second hash key fails to match the second site signature or the third hash key fails to match the third site signature.”
As to the art of record, the Ramaswamy reference discloses using the hash table to generate the signature for incoming video program. However, Ramaswamy does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, the Lee reference discloses the concept of comparing audio signature of the video program content with the reference audio signature to find a match. However, Lee does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 7:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAI Y CHEN/Primary Examiner, Art Unit 2425